Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 7-10 and PFN-FP species in the reply filed on 12/29/2021 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 12/23/2019 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 3 recites “PFN-based polymer”.  The claim is indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what PFN-based polymer encompass. 
Claim 4 recites the PFN-based polymer comprises PFN-FP chemical structure formula.  The claim is indefinite because the term “n” is not defined, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2018/0215695).
Regarding claim 1, Chen discloses an organic light-emitting device (quantum-dot-containing light emitting diode), comprising: a light-emitting layer, which is a quantum dot composite film (quantum-dot-containing layer),  wherein the quantum dot composite film comprises a conductive polymer, a quantum dot, and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot (para 0006-0020).  Also see the abstract.

Regarding claim 7, Chen discloses the organic light-emitting device according to claim 1, wherein the quantum dot comprises one or more of a core-shell structure quantum dot and a perovskite quantum dot (para 0021).
Regarding claim 8, Chen discloses the organic light-emitting device according to claim 7, wherein the core-shell structure quantum dot comprises one or more of CdSe, CdS, and InP (para 0021)
Regarding claim 9, Chen discloses the organic light-emitting device according to claim 1, wherein the coordination group comprises –COOH (para 0016-0017).

Claims 1-2, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demir et al. (US 2014/0306179).
Regarding claim 1, Demir discloses an organic light-emitting device comprising: a light-emitting layer, which is a quantum dot composite film (composite emitter layer), wherein the quantum dot composite film comprises a conductive polymer (soft material exciton donor, conjugated polymers, para 0056-57), a quantum dot (exciton acceptor nanoparticles), and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot (para 0058-60, Fig. 2 and 3).  
Regarding claim 2, Demir discloses the organic light-emitting device according to claim 1, wherein the conductive polymer has a side chain, and the coordination group is located on the side chain (Fig. 2 and 3, para 0057).

Regarding claim 8, Demir discloses the organic light-emitting device according to claim 7, wherein the core-shell structure quantum dot comprises one or more of CdSe, CdS, and InP (para 0058)
Regarding claim 9, Demir discloses the organic light-emitting device according to claim 1, wherein the coordination group comprises –COOH (Fig. 3, para 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0215695) as applied above, further in view of Huang et al. (Chem. Mater. 2004, 16, 708-716).
Chen discloses an organic light-emitting device as described above and is incorporated herein by reference.  Chen disclose the conductive polymer as a fluorene structure but does not disclose the .

    PNG
    media_image1.png
    121
    203
    media_image1.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 2014/0306179) as applied above, further in view of Huang et al. (Chem. Mater. 2004, 16, 708-716).
Demir discloses an organic light-emitting device as described above and is incorporated herein by reference.  Demir disclose the conductive polymer as a fluorene structure but does not disclose the conductive polymer as claimed in claims 3 and 4.  Huang discloses a fluorene polymer (P3) that meets the claimed chemical formula PFN-based polymer.  Huang discloses said polymer has strong blue fluoresence under excitation by UV light in the solution and in the solid-state film and shows high external quantum efficiencies and is used as the emitting layer (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the polymer taught by Huang in fabrication of the light-emitting layer of Demir, thereby providing the light-emitting device with enhance device performance (abstract, and conclusion).

    PNG
    media_image1.png
    121
    203
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0053907) in view of Chen et al. (US 2018/0215695).
He discloses an organic light-emitting device comprising a substrate; an anode disposed on the substrate; a hole injection layer disposed on the anode; a hole transport layer disposed on the hole injection layer; a light-emitting layer disposed on the hole transport layer; an electron transport layer disposed on the light-emitting layer; an electron injection layer disposed on the electron transport layer; and a cathode disposed on the electron injection layer.  He discloses the light-emitting layer comprising quantum dot light emitting material but does not disclose the claimed the light-emitting layer, which comprises a conductive polymer, a quantum dot, and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot.  Chen discloses an organic light-emitting device (quantum-dot-containing light emitting diode), comprising: a light-emitting layer, which is a quantum dot composite film (quantum-dot-containing layer),  wherein the quantum dot composite film comprises a conductive polymer, a quantum dot, and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot (para 0006-0020).  Also see the abstract.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace the light-emitting layer of He with the one taught by Chen, thereby providing the light-emitting device with improved efficiency and reduced turn-on voltages as suggested by Chen (para 0004-0005).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0053907) in view of Demir et al. (US 2014/0306179).
He discloses an organic light-emitting device comprising a substrate; an anode disposed on the substrate; a hole injection layer disposed on the anode; a hole transport layer disposed on the hole injection layer; a light-emitting layer disposed on the hole transport layer; an electron transport layer disposed on the light-emitting layer; an electron injection layer disposed on the electron transport layer; and a cathode disposed on the electron injection layer.  He discloses the light-emitting layer comprising quantum dot light emitting material but does not disclose the claimed the light-emitting layer, which comprises a conductive polymer, a quantum dot, and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot.  Demir discloses an organic light-emitting device comprising: a light-emitting layer, which is a quantum dot composite film (composite emitter layer), wherein the quantum dot composite film comprises a conductive polymer (soft material exciton donor, conjugated polymers, para 0056-57), a quantum dot (exciton acceptor nanoparticles), and a coordination group connected to the conductive polymer, and the coordination group is connected to the quantum dot (para 0058-60, Fig. 2 and 3).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace the light-emitting layer of He with the one taught by Chen, thereby providing the light-emitting device with improved efficiency that can be used in various applications (para 0009-0020, 0026-0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

1/15/2022